 Ill the Matter of DOWD's RADIO AND ELECTRIC COMPANY, EMPLOYERandLOCAL UNION No. 1423, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,AFL, PETITIONERCase No. 5-RC-624.Decided October 4,1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold 'G. Biermann,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its power in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all radio and television installers,servicemen, technicians, and helpers, excluding clerical employees,deliverymen, all other employees, and all supervisors as defined in theAct.The Employer contends that the proposed unit is inappropriatebecause: (1) It is not a departmental unit but comprises less thanone-half of the Employer's service department; and (2) it is neithercomprised of nor confined to recognized craft workers and theirapprentices.The Employer has no history of collective bargaining.The Employer is engaged in Washington, D. C., in the retail salesand service of television sets, radios, kitchen equipment, phonographrecords, and all types of electrical equipment.The Employer's operationsare divided into 5 departments : (1)the overhead department, consisting of 6 employees in the office;91 NLRB No. 121.640 DOWD'S RADIO AND ELECTRIC COMPANY641(2) the sales department, consisting of 9 employees, including the salesmanager and the sales promotion and training manager; (3) the servicedepartment, consisting of 25 employees, under the supervision of theservice manager ; (4) the kitchen equipment department consistingof 2 salesmen; and (5) a retail branch store, located in Arlington,Virginia, staffed with 2 salesmen.All employees are under the general supervision and control ofthe Employer's owner and its general manager, Robert T. Dowd. Thesales manager hires the employees in his section, though usually Dowdconfirms the action.The overhead manager and the service managerhire the employees needed in their respective departments.All em-ployees punch the same time clock, with the exception of supervisorsand some sales persons.A central payroll record system is kept forthe various departments.All employees work substantially the samehours and have similar vacation benefits.IThe Employer's pay methods vary greatly.The Employer statedit uses whatever system seems to provide the greatest incentive forthe employee and the greatest benefit for the company.Among thedifferent types used are straight salary, commission with a draw,straight commission, sharing the profits, salary and a commission,salary or a commission, and commission with a guarantee.Salesmen,for example, are permitted to draw against commissions and are paida percentage of all their sales.The television-servicemen-outsidework on a piece basis and a percentage on accessories or repairs.Theservicemen-major-appliances and the electricians receive a salary plusa commission on all sales or service over a set figure.All servicemenon the outside are paid a bonus for all new repair work brought in..The service department is composed of six groups : the servicemanager and the service clerk, radio and television installation andservice, the electrical shop which repairs small appliances, the out-side electricians and major appliance servicemen, the parts runner,and the truck drivers and their helpers.The service manager super-vises and directs the employees in the proposed unit as well as theelectricians, electric appliance repair and servicemen, the parts run-ner, and the truck drivers.The employees sought by the Petitionerpossess varying degrees of skills acquired mostly from work experi-ence on the job.There is no standard or recognized training orapprenticeship required by the Employer, and the employees soughtdo not qualify as journeymen electricians or machinists.The em-ployees in the service department generally work on the equipmentwhich they have been trained to handle.Because of seasonal trends,however, some employees installing, delivering, or servicing certainappliances are called upon to assist in delivery and installation of 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDother appliances and equipment; this is especially true of televisioninstallers or television helpers.Although-the service employees pri-marily service merchandise, the activities of the group are not confinedto 'any one task, as indicated by the compensations paid the serviceemployees for their own sales efforts of parts and services.It is clear that the employees sought comprise only a segment ofthe Employer's service department.As these employees are neithercraftsmen nor do they otherwise constitute a distinct and homogeneousgroup, with interests differing from those of the other employees,such as we have recognized may be separately represented, we findthat they do not constitute a unit appropriate for the purposes ofcollective bargaining.,Accordingly, we shall dismiss the petition.ORDERITISHEREBY ORDERED that the petition herein be, and it hereby is,dismissed.'Grinnell Brothers,§8NLRB 397;Montgomery Ward & Co.; Inc.,89 NLRB 1370, 88NLRB 615, 82 NLRB 1059.